*853On Petition for Rehearing.
PER CURIAM.
On November 20, 1919, Walker D. Hines, then Director General of Railroads of the United States, filed stipulations for costs and to the action and an answer to the cross-libel and complaint (No. 1656) of Marius Nielsen & Son, Inc., in which he expressly-submitted himself to the jurisdiction of the court and made a full answer to the cross-libel on its merits. At the same time he filed 'a claim stating the ownership of the Catawissa and his right as Director General of Railroads at the time of the collision and thereafter to its possession. This was some two months prior to the enactment of section 206 (a) of the Transportation Act of February 28, 1920 (Comp. St. Ann. Supp. 1923, § 10071i4cc), limiting the time within which an action could be brought against the Director General to two years from the date of the passage of said act. By then submitting himself to the jurisdiction of the court and being heard upon the merits, he acquiesced in the court’s jurisdiction over his person as well as over the thing belonging to him, though not properly served with process. “It would certainly be sticking in the bark to compel a libelant in a suit in'rem to begin a new suit in personam, notwithstanding that the claimant consented to have his rights determined in the suit in rem.” The Susquehanna (C. C. A.) 267 Fed. 811, 813. See, also, The Merrimac (D. C.) 242 Fed. 572, 574.
In the Susquehanna Case the libelants were held entitled “to a decree against the claimant of the Susquehanna, its sureties being discharged.” That was the legal effect of our order in No. 1656, directing that the decree against the stipulators be amended to one against the claimant.
At the time the claimant filed the stipulations and .answer, in which he expressly submitted himself to the jurisdiction of the court, he had authority so to do, for section 206 (a) of the Act of February 28, 1920, was'not then in existence.
The petition for rehearing is denied.